Citation Nr: 9929272	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-24 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, low back 
injury with degenerative arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from April 1972 to April 
1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all pertinent evidence available for 
an informed decision to be entered in this case.

2.  The appellant's low back disorder is manifested by lumbar 
forward flexion of 70 degrees, lumbar backward extension of 
10 degrees, lateral flexion to 30 degrees, bilaterally and 
rotation to 45 degrees, bilaterally, with subjective 
complaints of discomfort.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's low back injury, with degenerative arthritis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.20-4.46, 4.71a, 
Diagnostic Codes 5003, 5010, 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant suffered a back injury during service as a 
result of lifting.  On longitudinal examination of the claims 
file, the Board notes that several VA examiners since mid-
1987 noted varying clinical findings regarding the veteran's 
back.  During a VA hospital admission in June 1987, an 
examiner noted that the veteran was able to forward flex his 
back without pain, but with some limitation of motion due to 
obesity.  He also noted that the veteran experienced some 
discomfort on returning to an upright position.  The examiner 
reported that the veteran was able to accomplish side flexion 
without limitation.  The examiner did note a moderate amount 
of right paraspinous lumbar muscle spasm, however.  There was 
also some left sacroiliac joint tenderness.  A straight leg 
raise test was negative.  

Three months later, another VA examiner reported forward 
flexion to 90 degrees, extension to 15 degrees and lateral 
flexion to 15 degrees, bilaterally.  That examiner noted no 
paravertebral muscle spasm, however.  He did note that a 
straight leg raise test produced back pain on raising each 
leg.

A VA examiner in May 1988 noted full range of motion of the 
veteran's back.  No muscle spasm or pain were reported.  A 
straight leg raise test was also negative.  One year later, 
however, another VA examiner reported decreased range of 
motion of the veteran's back throughout.  He also reported 
positive paraspinous muscle spasm.  No radicular symptoms 
were noted, nor was there any sacroiliac joint pain.

A private physician, M. Burnette, M.D., observed in February 
1989 that the veteran was able to forward flex his back to 
only 70 degrees, extend it to 20 degrees, and laterally flex 
to only 20 degrees, bilaterally.  Straight leg raise test at 
that time was negative.  Dr. Burnett's findings indicate 
slight to moderate limitation of motion of the veteran's 
back.

A VA compensation examination performed at the Tampa VAMC in 
December 1993 indicated that upon low back examination, the 
appellant was able to flex 90 degrees, extend 30 degrees, 
side bend 40 degrees bilaterally and rotate 30 degrees, 
bilaterally with mild to moderate discomfort with maneuvers.  
At that time, the appellant complained of lower extremity 
numbness, although on examination this was not reproduced.  
The examiner noted that there was no history or physical 
evidence of swelling, atrophy, tenderness or limitation on 
flexion or extension throughout the musculoskeletal system 
examination.

A spine examination performed at the Tampa VAMC in May 1996 
indicated lumbar forward flexion of 70 degrees with 
subjective discomfort, lumbar backward extension of 10 
degrees, lateral flexion of 30 degrees, bilaterally, rotation 
of 45 degrees, bilaterally.  The appellant reported 
complaints of discomfort during the examination.

A February 1997 progress note from the Tampa VAMC indicated 
that the appellant complained again of low back pain, but 
that he exhibited good range of motion and strength upon 
examination.  More recently, an April 1997 magnetic resonance 
imaging (MRI) study indicated that the appellant had 
spondylitic changes from L3-4 to L5-S1 with mild neural 
foraminal narrowing on the right at L4-5.  There was also a 
circumferential disk bulge with a focal disk protrusion just 
to the left of the midline at L5-S1 which abutted the thecal 
sac and the left S1 nerve root.  

II.  Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented 
claims which are not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established and an increase in 
the disability rating is at issue, the present level of 
disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1998) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1998) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); see also Quarles v. 
Derwinski, 3 Vet. App. 129 (1992) (failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).
Accordingly, the Court's holding in DeLuca requires the Board 
to consider whether an increased schedular rating for the 
appellant's low back disability may be in order on three 
independent bases:  (1) pursuant to the relevant schedular 
criteria, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results 
reflect findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

Diagnostic Code 5010 directs that arthritis due to trauma is 
evaluated as degenerative arthritis.  Degenerative arthritis, 
if substantiated by x-ray findings, is rated pursuant to the 
criteria given under Diagnostic Code 5003 which provides for 
rating the disability on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of ratable limitation of motion, a 10 
percent rating applies where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation requires x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The ratings based on x-ray findings are not 
to be combined with ratings based on limitation of motion.

Under Diagnostic Code 5292, the code under which the 
appellant is rated, a 10 percent evaluation is contemplated 
for slight limitation of motion of the lumbar segment of the 
spine.  A 20 percent evaluation is contemplated for moderate 
limitation of the lumbar spine, and a 40 percent evaluation 
is contemplated for severe limitation of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

The Board will also consider Diagnostic Code 5293, which 
provides for evaluation of intervertebral disc syndrome.  
Intervertebral disc syndrome is assigned a noncompensable 
rating when it postoperative, cured.  A 10 percent evaluation 
is assigned when it is mild.  Moderate symptoms with 
recurring attacks of pain are assigned a 20 percent 
evaluation.  Severe symptoms, with recurring attacks and 
intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

The Board will also consider Diagnostic Code 5295, which 
provides for the evaluation of lumbosacral strain. With 
characteristic pain on motion, a rating of 10 percent is 
provided. With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
a rating of 20 percent is provided. When severe, with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  

After having reviewed all of the relevant medical evidence, 
the Board concludes that the appellant is properly rated 
under DC 5292, and is properly assigned a 20 percent 
evaluation.  The appellant does not exhibit any of the 
symptoms required for a rating under either DC 5293 or 5295.  
The Board notes that the evidence of record is not reflective 
of the criteria for a 40 percent evaluation under DC 5292.  
Rather, the criteria for a 20 percent evaluation under DC 
5292 have been met - the appellant suffers from only moderate 
limitation of the lumbar spine.  Specifically, the 
appellant's low back disorder is manifested by lumbar forward 
flexion of 70 degrees, lumbar backward extension of 10 
degrees, lateral flexion of 30 degrees, bilaterally, rotation 
to 45 degrees, bilaterally and subjective discomfort.  A 
February 1997 progress note from the Tampa VAMC indicated 
that the appellant exhibited good range of motion and 
strength upon examination.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  
However, there is no reasonable doubt as to the degree of the 
appellant's disability in this case.

The Board is aware of the appellant's complaints of back 
pain.  In this regard the Board has considered DeLuca and 
VAOPGCPREC 9-98, supra.  However, the record does not 
demonstrate the presence of additional functional impairment 
attributable to the appellant's complaints of pain beyond 
that which is contemplated by the current 20 percent 
evaluation.  Likewise, the appellant is not eligible for 
additional compensation based on arthritis because Diagnostic 
Code 5292 provides a rating on the basis of limitation of 
motion.

ORDER

Entitlement to an increased evaluation for low back injury 
with degenerative arthritis, currently evaluated at 20 
percent disabling, is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

